Title: From Benjamin Franklin to Deborah Franklin, 21 June 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, June 21. 1767
Capt. Falkener has just been here to bring me your Letters. I rejoice to hear that you and Sally are well. My dear Love to her. I will write to you and all my Friends per next Packet. Some Things go for you in a Case to Mr. Foxcroft from his Brother.
I send you 4 Handkerchiefs, as a little Present, which please to accept. I bought a Piece and keep half of it. I send also the little Shade that was copied from the great one.
I am very well, Thanks to God, whom I pray may keep and preserve you well and happy.
I send a Book on Mr. Harrison’s Watch. Present it from me to our ingenious Friend Mr. Duffeld, with my Love to them and their Children. I am, my dear Debby, Your affectionate Husband
B Franklin
 Addressed: To / Mrs Franklin / Philadelphia